Not being able to concur with his associates as to the disposition made of this case, the writer will state the grounds upon which his dissent rests. The main question in the case has been certified to and decided by the Supreme Court, and I have no fault to find with that decision, which settles the law of the case against the plaintiffs as to all the damages sued for except the contract price paid by them for transmitting the message. That the petition states a cause of action for the latter sum is not denied by the majority opinion.
The plaintiffs' petition charges the defendant with breach of the contract to transmit and deliver a telegraphic message announcing the death and contemplated burial of a relative of the plaintiffs. The message was sent by the plaintiffs to a friend, who was a minister of the gospel, and whom the plaintiffs desired to be present and officiate at the funeral; which, according to the averments of the petition, he failed to do on account of the defendant's breach of its contract. On account of that breach the plaintiffs alleged that they sustained mental pain and suffering to their damage over $1900, for which sum, together with 25 cents paid the defendant for transmitting the message, the petition prays judgment against the defendant.
The Supreme Court held that the averments of the petition failed to bring it within the class of cases in which damages are recoverable for mental suffering; and because of that holding, a majority of this court holds that the plaintiff's entire case must be dismissed, upon the theory that sustaining an exception to so much of the petition as seeks recovery for mental suffering reduces the amount in controversy to less than $500, and below district court jurisdiction.
The writer dissents, and maintains (1) that when the plaintiffs' petition was filed, and the defendant served with citation, the District Court acquired jurisdiction of the entire case; and (2) that when the case is remanded, that court will still have jurisdiction to try the case and render judgment. *Page 370 
The term jurisdiction, when applied to courts, and not restricted by the written law conferring it, means the power to hear and decide issues, both of law and fact, and the power to enforce the conclusion reached by the court. A text-writer defines jurisdiction as "the power conferred on a court by Constitution or statute to take cognizance of the subject matter of a litigation and the parties brought before it, and to legally hear, try and determine the issues and render judgment according to the general rules of law upon the issues joined by them, either of law or of fact, or both." Brown on Jurisdiction, sec. 2. See, also, 17 Am. and Eng. Enc. of Law, 2d ed., 1041, 1042, and cases there cited; also, Townes on Texas Pleading, pp. 18, 19.
And it seems quite clear to my mind that when jurisdiction is made to depend alone upon the amount in controversy, the controversy may be one of law or of fact, or both. And it seems quite as clear that the provision of the Constitution applicable to this class of cases, makes the amount in controversy the sole test of jurisdiction, for it declares that "the district court shall have original jurisdiction * * * of all suits, complaints or pleas whatever, without regard to any distinction between law and equity, when the matter in controversy shall be valued at or amount to five hundred dollars, exclusive of interest." If the framers of this provision had intended to limit jurisdiction under it to cases in which the pleadings state a cause of action, why did they fail to use the term "causes of action," in that provision, when they used it in another paragraph in the same section describing a different class of cases? The language, "all suits, complaints or pleas whatever," is exceedingly broad, and includes those which fail to state a good cause of action, as well as those which do; and yet the only limitation the makers of the Constitution saw proper to place upon it was the amount in controversy.
In my judgment, the plain language and obvious meaning of the Constitution is that when a plaintiff, in good faith, files a suit, complaint or plea, by which he seeks to recover from a defendant money or other property, alleged in his pleading to be of the value of more than $500, exclusive of interest, the district court has jurisdiction to make any ruling or decision that it sees proper to make. It may render judgment for the plaintiff for less than $500, because of the want of evidence to show greater liability, or because it may hold that the defendant is not, in law, liable for a portion of the amount sought to be recovered, conceding the facts to be as alleged in the plaintiff's petition.
Decisions cited in support of the majority opinion seem to proceed upon the theory that when a plaintiff's petition asserts two grounds of recovery for an amount exceeding $500, one stating a cause of action and the other failing so to do, the district court will have jurisdiction until a demurrer is sustained to that portion of the petition which fails to state a cause of action, and the amount sought to be recovered on the other branch of the case is less than $500.
With all due respect to the decisions which support that conclusion, *Page 371 
the conclusion itself is believed to be unsound and contrary to the weight of authority. It has been repeatedly held in this State, and the ruling is in harmony with the great weight of decision in other jurisdictions, that jurisdiction of the subject matter is determined by the averments contained in the plaintiff's petition, unless the defendant charges the plaintiff with making false averments or contentions for the purpose of conferring jurisdiction, or unless such purpose is apparent on the face of the plaintiff's pleading.
In the beginning of our judicial history, the Supreme Court of the Republic of Texas stated the rule in this apt language: "The amount in controversy is the amount claimed in the plaintiff's petition." Hunter v. Oelrich, Dall., 358. In Tarbox  Brown v. Kennon, 3 Tex. 8, this language was used in the opinion: "In questions of jurisdiction it has often been ruled that the plaintiff's demand, as set forth in his declaration or petition, is to be considered the matter in controversy, and recourse must be had to the demand thus set out to determine the jurisdiction. In such a case the verdict, it is held, is not the rule to determine the amount in controversy, but when a plaintiff declares for a sum within the jurisdiction conferred, and there is no plea to the jurisdiction, the court may adjudicate the subject matter and give judgment for a less sum than that which is required to give jurisdiction."
These decisions have been frequently cited with approval, and it has been repeatedly held that when a plaintiff sues for an amount within the jurisdiction of the court, judgment may be rendered for him for a sum less than is requisite to confer jurisdiction. The principle referred to was applied by our Supreme Court in the recent case of Ablowich v. National Bank,95 Tex. 429. In that case the amount sued for, exclusive of interest, was less than $500, but as the plaintiffs sought to enforce a lien on land, the Supreme Court held that the District Court had jurisdiction to render judgment for the debt, without foreclosing the lien.
Now, if it be true that a plaintiff may sue in the district court for $800, and the court has jurisdiction to render judgment for less than $500, then why should it be held, when a suit is brought in good faith, that if exceptions be sustained to certain items sued for and the remainder be less than $500, the court loses jurisdiction to render judgment for such remainder? To so hold is to overlook the fact that jurisdiction is determined by the amount claimed in good faith by the plaintiff. It is illogical to say that jurisdiction depends entirely upon the good faith averments in the plaintiff's petition, and then say that the court may lose jurisdiction by some ruling made during the trial. No action of the court can change the contents of the plaintiff's pleading. When a plaintiff sues for a jurisdictional amount, and jurisdiction is determined solely by the amount sued for, what difference can it make whether the amount the plaintiff is entitled to recover is reduced to less than jurisdictional value by a finding of fact or conclusion *Page 372 
of law? Neither the finding of fact nor conclusion of law would change the fact that the court had jurisdiction of the suit as originally brought, and if it had such jurisdiction, our Supreme Court, and almost all other courts, hold that such jurisdiction remains, although the amount of the plaintiff's recovery may be reduced to less than the jurisdictional amount by the verdict of the jury.
The majority opinion seems to proceed upon the theory that jurisdiction of the subject matter does not exist, unless the plaintiff's petition states a cause of action for the jurisdictional amount, but in view of the broad language of the Constitution conferring jurisdiction in this class of cases, and for the reasons heretofore stated, the writer can not sanction that proposition. If such contention be correct, then the District Court never acquired jurisdiction of the subject matter of this suit, and if the defendant had confessed judgment, such judgment would have been utterly void, because jurisdiction of the subject matter can not be conferred by consent.
It is also said in the majority opinion that sustaining a demurrer in this class of cases in effect determines that the case alleged is in part fictitious, and I find myself unable to sanction that conclusion. It is conceded that if a plaintiff act in bad faith, for the purpose of conferring jurisdiction, the court has the power to thwart that purpose and refuse to entertain the suit. It is also conceded that such bad faith or fraudulent conduct may consist in averments of fact known by the pleader to be untrue, or in legal conclusions or prayers for relief in the petition which the pleader knows, or should be presumed to know, are untenable. Our own decisions illustrate both classes of cases. It is not necessary to cite cases in which plaintiffs have been charged with alleging excessive values or amount of damages, for the purpose of conferring jurisdiction.
The other class of cases is illustrated by Swigley v. Dickson,2 Tex. 193, in which the plaintiff sued on a note upon which a credit was indorsed, and which credit reduced the amount to less than district court jurisdiction. The petition sought to recover the face of the note, and made no reference to the credit. The note was filed with the petition, and the court held, in effect, that it appeared from the petition and note that the plaintiff in claiming the face of the note was acting in bad faith, in order to evade the restriction imposed on the jurisdiction of the court in which the suit was brought. Other illustrations might be given in which the court would be warranted in deciding that the plaintiff's pleading showed on its face that he was not acting in good faith in the conclusions of law sought to be drawn from the facts stated in the pleading. For instance, in a suit upon a note, if the plaintiff, without charging the defendant with any other wrongful conduct than failure to pay the note, should ask judgment for exemplary damages. It is so well settled that such damages are not recoverable in such a case that a court might well presume that they were not claimed in good faith. But such conclusion is not warranted in every case in which *Page 373 
the court reaches the conclusion that the plaintiff is asserting a claim that he is not entitled to. Controversies often arise, and cases are often presented, in which good lawyers and sometimes judges will differ as to the rules of law by which the rights of the parties should be governed; and in such a case a plaintiff and his counsel might contend in good faith that he was entitled to recover, and yet it might properly be decided that he was not.
In an early case our Supreme Court said, "and in a case admitting of reasonable doubt as to whether the amount in controversy is within the jurisdiction and whether the plaintiff might have had reasonable ground or expectation of recovering the amount claimed, it being a sufficient amount to give jurisdiction, the case will not be dismissed for the want of jurisdiction." Graham v. Roder, 5 Tex. 145. The case at bar falls in the class of cases referred to. Our Supreme Court has established the doctrine that in certain cases damages may be recovered as compensation for mental anguish resulting from failure to transmit and deliver a telegram; and many cases have arisen since that doctrine was first announced in which lawyers and judges have, in good faith, differed as to the right to recover such damages. And in some cases decided by the Supreme Court the line of demarcation and distinction is very dim. Such being the conditions when the facts upon which this case is predicated arose, and counsel for the plaintiffs having found a decision in another State in a somewhat similar case which supports the right to maintain such an action, it ought not to be held that because they were mistaken in the views of the law which they urged, therefore the plaintiffs' action to recover such damages was not brought in good faith or was fictitious. The Tennessee case just referred to, and which tends to support the plaintiff's contention, was disapproved by our Supreme Court in this case, but such disapproval does not change the fact that it may have influenced the plaintiffs and their counsel, and led them to believe that they were entitled to recover the damages sued for. Furthermore, the trial court sustained the plaintiff's contention; and this court was in such doubt as to warrant certifying the question to the Supreme Court.
Tidball v. Eichoff, 66 Tex. 58, was a suit on a bond for $300, executed in pursuance of an order of court in a suit involving a contest over the proceeds of the sale of certain property sold under an attachment lien. The bond obligated its makers to pay Eichoff all the damages that he might sustain in case they, as interveners in the case, failed to show that Eichoff was not entitled to the proceeds of the sale. Eichoff asked for judgment against the makers of the bond for $150 attorney's fee paid by him to defend his rights in the contest; $150 paid by him for his personal expenses in attending court; $128.81 interest on the proceeds of the sale of the attached property; and $62.15 court costs paid by him. The case went to the Supreme Court, where it was held that the only item of damages recoverable by Eichoff was the item of interest amounting to $128.81. The case was reversed (Eichoff v. *Page 374 
Tidball, 61 Tex. 421), and at the second trial the defendant excepted to all the other items set up in the plaintiff's petition, which exceptions were sustained. Thereupon, the defendants moved to dismiss the suit, because the amount in controversy was less than $200. The motion was overruled, and the court gave judgment for the plaintiff for $102.50. The question of jurisdiction was presented to the Supreme Court, and, after enumerating the several items claimed by the petition, Chief Justice Willie, speaking for the court, said:
"This amount being in controversy between the parties, the case was within the jurisdiction of the County Court, and of the District Court, when the case was removed there by reason of the disability of the county judge. But it is said that it was adjudged by this court, when the case was before us on a former appeal, that the only item of damages which the plaintiff was entitled to recover was the interest upon the $2929.25, during the time that it was stayed in the hands of the court by reason of the execution of the bond. The court below followed the decision of this court upon that point, and rendered judgment for 8 per cent interest per annum upon the above sum, amounting for the time it was detained from the plaintiff to $102.50. It is now claimed that this amount being within the exclusive jurisdiction of a justice of the peace, the court below was not authorized to enter such a judgment.
"The objection can not prevail. The rule is that `jurisdiction, so far as matter or amount in value is concerned, must be determined by the petition, and that question is concluded by its averments, in so far as they state facts in relation to the thing in controversy, unless it otherwise appears that a plaintiff, in framing his petition, has improperly sought to give jurisdiction where it does not properly belong.' Dwyer v. Bassett  Bassett,63 Tex. 274.
"The averments of the petition, therefore, were sufficient to give the court below jurisdiction to render the judgment appealed from. If the items sued for and upon which no recovery was had were fraudulently included in the suit for the purpose of giving the court a jurisdiction to which it was not entitled, this should have been pleaded and made an issue in the case. Dwyer v. Bassett  Bassett, supra.
"There was no such pleading in this cause, and no proof that any fraud upon the jurisdiction of the court was intended. The most that can be said in favor of the appellant's position is that the plaintiff below was mistaken as to the measure of damages to which he was entitled by reason of the execution of the bond. That he was not honestly mistaken, is not made to appear; and he can not be deprived of the amount which he is justly entitled to recover and which the court below was authorized to adjudge to him, because through an error of law he claimed a sum in addition to it, to which he had no right."
That case is referred to with approval in Ratigan v. Holloway,69 Tex. 469, and Dwyer v. Brenham, 70 Tex. 33
[70 Tex. 33]. Similar rulings were made by this court at its last term in Cammack v. Prather, 74 *Page 375 
S.W. Rep., 354, and Hill  Morris v. St. Louis S.W. Ry. Co., 75 S.W. Rep., 874.
The cases cited in the majority opinion, all of which except one are later than the case in 66 Texas, do not refer to that case; and therefore it seems to the writer that it has been overlooked and not overruled by the Supreme Court, although it is conceded that the rulings made in the cases referred to in 74 and 75 Texas are in direct conflict with Judge Willie's opinion and the decision in the Tidball case.
Therefore, finding the decisions of the Supreme Court in conflict on the question, and believing that Judge Willie's opinion states the law correctly, the writer feels constrained to dissent from the ruling made by this court on the question of jurisdiction. It is true that the amount remaining in controversy is small, but the costs of the trial court are not inconsiderable; and believing that the suit was brought in good faith, and that sustaining an exception to the claim for damages for mental anguish does not deprive the District Court of jurisdiction of the remaining branch of the case, I can not consent to the action of this court in directing that the suit be dismissed at the plaintiffs' cost.
The case was disposed of by this court at its present term. There was, within the time required by law, a motion for rehearing filed by appellees, which was on the 9th day of December, 1903, overruled by this court. Thereafter, on the 10th day of December, 1903, in view of the dissent of one of the justices of this court from the opinion of the majority, the appellees filed a motion to certify the question of dissent to the Supreme Court of this State, which motion was granted on the 23d day of December, 1903. Therefore, in view of the order of this court in granting the motion to certify, and in view of this dissent on the question stated in the opinions by the members of this court, we certify to the Supreme Court the following questions:
1. Which of the two opinions of the members of this court state the correct doctrine?
2. In view of the opinion of the Supreme Court upon the questions certified, and the judgment of this court thereafter upon those questions, to the effect that plaintiffs' petition did not state a cause of action entitling them to recover damages for mental suffering, and in view of the fact that the only item of damage then left in the case was the sum of 25 cents, the cost of the message, did the District Court and this court have jurisdiction to determine the liability or nonliability of the telegraph company to the plaintiffs for the 25 cents, the price of the telegram?